7 N.Y.3d 808 (2006)
In the Matter of MATTHEW Y. OHEL CHILDREN'S HOME AND FAMILY SERVICES, Respondent;
EBRAHIM Y., Appellant. (Proceeding No. 1.)
In the Matter of MATANIA Y. OHEL CHILDREN'S HOME AND FAMILY SERVICES, Respondent;
EBRAHIM Y., Appellant. (Proceeding No. 2.)
In the Matter of MINA Y. OHEL CHILDREN'S HOME AND FAMILY SERVICES, Respondent;
EBRAHIM Y., Appellant. (Proceeding No. 3.)
In the Matter of MOSHE Y. OHEL CHILDREN'S HOME AND FAMILY SERVICES, Respondent;
EBRAHIM Y., Appellant. (Proceeding No. 4.)
Court of Appeals of New York.
Submitted July 17, 2006.
Decided August 31, 2006.
Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the proceedings within the meaning of the Constitution. Motion for poor person relief dismissed as academic.